DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Formal Matters
Applicant's reply filed on June 13, 2022 has been entered.  All arguments have been fully considered.    Claims 30-31, 33, 36-43, 45, 48-60 and 63-65 are currently pending.  Claims 42-43, 45, 48-53 and 56-58 are withdrawn.  Claims 30, 33, 36-42, 45, 48-53, 58-59 are currently amended.  Claims 63-65 are newly added.  Claims 1-29, 32, 34-35, 44, 46-47 and 61-62 are cancelled.
The Examiner spoke with Applicant's representative, Elizabeth Shah, on July 5, 2022 to discuss a proposed Examiner’s amendment proposing to further limit the soluble salts of claim 59 and thus exclude the soluble salts recited in the reference to Lovick et al, thus putting claims 59, 60 and 65 in condition for allowance. Applicant's representative indicated that the proposed amendments would be discussed with the Applicant. The Examiner’s amendment was subsequently declined by Applicant as communicated to the Examiner in a telephonic interview with Applicant's representative on July 7, 2022 as detailed in the Interview Summary attached with this Office Action.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102

Rejections Withdrawn
RE: Rejection of Claim(s) 30-31, 37-41, 54, 55, 59-60 under 35 U.S.C. 102(a)(1) as being anticipated by Li, as evidenced by UCL and Cambridge:
Applicant has amended claims 30 and 59 to require the claimed composition comprises a wet-preserved nerve.  Applicant’s claimed composition differs from Li since Li is directed to compositions comprising Carp sperm.  Li does not teach a composition comprising a wet-preserved nerve. Therefore, the previous rejection is withdrawn.

RE: Rejection of Claim(s) 30-31, 37-39, 41, 54-55, 59 and 60 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wolfinbarger, as evidenced by Baxter:
Applicant’s arguments, see pages 13-14, filed June 13, 2022, with respect to the amended limitations now reciting the claimed composition comprises a wet-preserved nerve, in view of the teaching of Wolfinbarger, have been fully considered and are persuasive.  Therefore, the rejection of claims 30-31, 37-39, 41, 54-55, 59 and 60 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wolfinbarger has been withdrawn. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Rejections Withdrawn
RE: Rejection of Claims 32-33 under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, as evidenced by Baxter, and further in view of Day;
Rejection of Claim 36 under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, as evidenced by Baxter, and further in view of Rieder;
Rejection of Claim 40 under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, as evidenced by Baxter, and further in view of Brockbank; and
Rejection of Claims 61 and 62 under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, as evidenced by Baxter:
As set forth above, Applicant’s arguments, in combination with the claim amendments now requiring the claimed composition comprises a wet-preserved nerve, are found persuasive in overcoming the anticipation rejection over Wolfinbarger.  Thus, the obviousness rejections that are based on the same basis are likewise withdrawn.
However, Applicant’s amendments are addressed under new grounds of rejection as set forth below.


New ground(s) of rejection
Claims 30, 33, 37-41, 59 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Lovick et al., (US 2020/0000086; see PTO-892) (“Lovick”).
Lovick is directed to a hydration media for biological tissue products and methods of using the hydration media to store biological tissues, including nerves under non-frozen conditions at temperatures including 4°C, 10°C, 15°C, 20°C, 25°C, for example, i.e. wet-preserved (Abstract; paragraphs [0010]-[0011] and [0019]-[0020]; claims 1 and 7).  Given that Lovick teaches the tissue can be stored for between about 30 minutes and 5 years, Lovick’s disclosed hydration media is considered to read on a wet-preservation solution.
Regarding claims 30 and 59, Lovick, at Example 1, specifically teaches the hydration medium is prepared by combining 500 mL of water (i.e. a liquid) with 11.50 grams of sodium phosphate dibasic, anhydrous, 2.28 grams of sodium phosphate monobasic, anhydrous, and 58 mg of calcium silicate. The solids were stirred at room temperature (approximately 72° C) until dissolved. Purified water was added to a final volume of one liter to provide a final pH level of 7.4.
Although Lovick’s Example 1 does not further disclose the composition includes dimethyl sulfoxide (DMSO) or the specific tissue is a nerve, claims 1, 2, 5 and 7 of Lovick claim the following:
A hydration medium for hydrating or storing at least one biological tissue, comprising: a solution comprising: a sodium phosphate; a calcium silicate; and water, wherein the hydration media comprises an osmolality of about 200-about 400 milliosmoles per kilogram.

The hydration medium of claim 1, wherein the calcium silicate component is present at a concentration of about 0.025-about 0.100 milligrams per milliliter.

5. The hydration medium of claim 1, further comprising at least one additional solvent comprising an ethanol, a dimethylsulfoxide, or a glycerol.7. The hydration medium of claim 1, wherein the at least one biological tissue is selected from the group consisting of a bone, a connective tissue, a tendon, a pericardium, a dermis, a cornea, a dura mater, a fascia, a heart valve, a ligament, a capsular graft, a cartilage, a collagen, a nerve, a placental tissue, and combinations thereof.
	Thus, Lovick does render obvious the hydration medium includes DMSO and the preserved tissue is a nerve, that is, Lovick teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition including a liquid and a solid, wherein the composition comprises a wet-preserved nerve; and a liquid preservation solution including DMSO and the soluble salts sodium phosphate dibasic, sodium phosphate monobasic, and calcium silicate, is within the scope of the teachings of Lovick, and thus renders the invention of claims 30 and 59 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that the hydration medium includes DMSO and a nerve.  Furthermore, there is no evidence on the record that shows that the claimed limitations have any greater or unexpected results than that exemplified by Lovick.
As to the claimed concentration of DMSO, it is noted that Lovick teaches the additional solvent is present at a concentration ranging from 1% to 25% (paragraph [0019]) (claimed range overlaps the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the claimed concentrations of the soluble salts, Lovick teaches the hydration medium is prepared with 11.50 grams of sodium phosphate dibasic, anhydrous, and 2.28 grams of sodium phosphate monobasic, anhydrous, per 1 liter, which correlates to 81 mM sodium phosphate dibasic and 19 mM sodium phosphate monobasic.  Thus, the claimed range of sodium cation overlaps the prior art range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 59 and the limitation “wherein the composition has a shelf life of up to about 2 years”, it is noted that Lovick (paragraph [0023]) teaches a storage time period of about 1 minute to 5 years (claimed range lies within the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 33, it is noted that Lovick teaches the hydration medium is for biological tissues (paragraph [0019]) and the origins of the biological tissues to be placed in contact with the hydration media can be allogeneic, autogeneic, xenogeneic, and the tissue types can include bone, connective tissue, tendon, pericardium, dermis, cornea, dura mater, fascia, heart valve, ligament, capsular graft, cartilage, collagen, nerve, placental tissue. Thus, it is considered, absent evidence to the contrary that Lovick’s biological tissues read on animal tissues, i.e. animal nerve.
Regarding claims 37-40 and the claimed concentrations of DMSO, it is noted that Lovick teaches the additional solvent, e.g. DMSO, is present in an amount ranging from 1% to 25% (paragraph [0019]) (claimed ranges overlap or lie within the prior art ranges).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 41, it is noted that Lovick teaches the biological tissue can be fully submerged in the hydration media (paragraph [0022]; FIG. 1, Step 2), thus meeting the limitation of claim 41. 
Regarding claims 63 and 65, Lovick teaches the composition is stored at temperatures including 4°C, 10°C, 15°C, 20°C, 25°C, 30°C, 35°C, 40°C, 45°C, for example (paragraph [0010]). Thus, the claimed range lies within the range disclosed by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 64, Lovick teaches the composition is stored for up to 5 years (paragraph [0023]) (claimed range lies within the prior art range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lovick, as applied to claims 30, 33, 37-41, 59 and 63-65 above, and further in view of Hudson et al., (TISSUE ENGINEERING, Vol. 10, No. 11/12, 2004, pages 1641-1651; see PTO-892) (“Hudson”).
The teaching of Lovick is set forth above.
Regarding claim 36, it is noted that Lovick does not further comment on whether or not the nerve is decellularized.  However, Hudson is directed to optimized acellular (decellularized) nerve grafts since the removal of cells eliminates the antigens responsible for allograft rejection, thus providing an immunologically tolerated graft tissue which is beneficial for promoting tissue regeneration (Abstract).
Therefore, given the intention of Lovick is to store and preserve the nerve for implant to a patient (paragraph [0022]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store decellularized nerves.
The person of ordinary skill in the art would have been motivated to modify the composition of Lovick to include decellularized nerves, for the predictable result of successfully providing transplant tissue that has significantly reduced immunogenicity, thus providing tissue with the reduced likelihood of being rejected by the transplant recipient, thus meeting the limitation of claim 36.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Lovick and Hudson because each of these teachings are directed at therapeutic uses of nerves.	


Allowable Subject Matter
Claims 31 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-31, 33, 37-40, 54-55 and 59-60, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12, 23-29 and 54 of copending Application No. 16/939,889 (reference application) (“Co-pending ‘889”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The rejection has been updated in view of Applicant’s claim amendments.

Instant claims 30 and 31 recite the following:
30. A composition including a liquid and a solid, wherein the composition comprises:
a wet-preserved nerve; and a liquid wet-preservation solution, comprising: between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and 
		one or more soluble salts, wherein the one or more soluble salts provide one or more of: 
		between about 43 mM and about 2.6 M sodium cation, 
		between about 2.7 mM and about 5.4 mM potassium cation, 				between about 0.9 mM and about 2.7 mM calcium cation, and/or 			between about 0.945 mM and about 1.2 mM magnesium cation.  

31. The composition according to claim 30, 
	wherein the one or more soluble salts include one or more of: 
		between about 2.5 g/L and about 150 g/L sodium chloride; 
		between about 0.2 g/L to about 0.4 g/L potassium chloride; 				between about 0.1 g/L to about 0.3 g/L calcium chloride; 2Application No.: 16/898,224 Attorney Docket No.: 00262-0017-01000 				between about 0.2 g/L to about 0.8 g/L sodium bicarbonate; and/or 
		between about 0.09 g/L to about 0.11 g/L magnesium chloride.

Claim 1 of Co-pending ‘889 claims the following:
A wet-preserved tissue composition comprising: nerve tissue: and an aqueous solution consisting of: between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and one or more soluble salts of: sodium, potassium, calcium, magnesium, or other monovalent or divalent metal cationic salts.

Claim 6 of Co-pending ‘889 depends from claim 1 and further claims the following:
The aqueous solution according to claim 1, wherein the one or more soluble salts provide one or more of: 
		between about 43 mM and about 2.6 M sodium cation, 
		between about 2.7 mM and about 5.4 mM potassium cation, 				between about 0.9 mM and about 2.7 mM calcium cation, and/or 			between about 0.945 mM and about 1.2 mM magnesium cation.  

Thus, the composition of Co-pending claim 6 reads on instant claims 30, 32-33, 37-40 and 59.

Co-pending claims 7-11 read on instant claim 31.

Co-pending claim 12 reads on instant claim 30.

Co-pending claim 54 reads on instant claim 31.


Claim 13 of Co-pending ‘889 claims the following:
	
	13. A method of preserving nerve tissue comprising: 
	preparing nerve tissue; 
	storing the nerve tissue in an aqueous solution consisting of: 
		between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and
		 one or more soluble salts of: sodium, potassium, calcium, magnesium, or other monovalent or divalent metal cationic salts. 

	Co-pending Claim 23, which depends from claim 13, claims the following: 
 
	23. The method according to claim 13, wherein the one or more soluble salts provide one or more of: 
	between about 43 mM and about 2.6 M sodium cation, 
	between about 2.7 mM and about 5.4 mM potassium cation, 
	between about 0.9 mM and about 2.7 mM calcium cation, and/or 
	between about 0.945 mM and about 1.2 mM magnesium cation.

	Thus, the method of Co-pending ‘889 claim 23 results in making a composition comprising a specimen of tissue in a solution comprising: 
between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and 			one or more soluble salts wherein the one or more soluble salts provide one or more of: 
		between about 43 mM and about 2.6 M sodium cation, 
		between about 2.7 mM and about 5.4 mM potassium cation, 
		between about 0.9 mM and about 2.7 mM calcium cation, and/or 
		between about 0.945 mM and about 1.2 mM magnesium cation.

	Thus, the composition produced by the co-pending method anticipates instant claims 30 and 59.
	 Likewise, the composition of co-pending claim 23 anticipates instant claims 31, 54 and 60 since a sodium cation provided at a range of between 43 mM and 2.6 M correlates to a range of sodium chloride of about 2.5 g/L and about 150 g/L.  A potassium cation provided at a range of between about 2.7 mM and about 5.4 mM correlates to a concentration range of potassium chloride of about 0.2 g/L to about 0.4 g/L.  A calcium cation provided at a range of between 0.9 mM and about 2.7 mM correlates to a concentration range of calcium chloride of about 0.1 g/L to about 0.3 g/L.  A magnesium cation provided at a range of between 0.945 mM and 1.2 mM correlates to a concentration range of magnesium chloride of about 0.09 g/L to about 0.11 g/L.

	Claim 24 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of sodium include between about 2.5 g/L and about 150 g/L sodium chloride”, the composition produced by the co-pending method anticipates the composition of instant claims 30, 31, 54 and 55.

	Claim 25 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of potassium include between about 0.2 g/L to about 0.4 g/L potassium chloride”, the composition produced by the co-pending method anticipates the composition of instant claims 30, 31, 54 and 55.

	Claim 26 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of calcium include between about 0.1 g/L to about 0.3 g/L calcium chloride”, the composition produced by the co-pending method anticipates the composition of instant claims 30, 31, 54 and 55.

	Claim 27 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of magnesium include between about 0.09 to about 0.11 g/L magnesium chloride”, the composition produced by the co-pending method anticipates the composition of instant claims 30, 31, 54 and 55.

	Claim 28 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of sodium include between about 0.2 g/L to about 0.8 g/L sodium bicarbonate”, the composition produced by the co-pending method anticipates the composition of instant claims 31, 54 and 55.

	Claim 29 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the aqueous solution consists of between about 2% to about 15% DMSO by volume, and wherein the one or more soluble salts provide one or more of: between about 43 mM and about 2.6 M sodium cation, between about 2.7 mM and about 5.4 mM potassium cation, between about 0.9 mM and about 2.7 mM calcium cation, and/or between about 0.945 mM and about 1.2 mM magnesium cation.”

	Thus, the composition that results from the method of claim 29 anticipates the composition of instant claims 30-31, 37-40 and 59.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Remarks

Section 102 Rejection:
As discussed above, Applicant has amended claims 30 and 59 to require the claimed composition comprises a wet-preserved nerve.  Applicant’s claimed composition differs from Li since Li is directed to compositions comprising Carp sperm.  Li does not teach a composition comprising a wet-preserved nerve. Therefore, the previous rejection is withdrawn.
Additionally, Applicant’s arguments, see pages 13-14, filed June 13, 2022, with respect to the amended limitations now reciting the claimed composition comprises a wet-preserved nerve, in view of the teaching of Wolfinbarger, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Section 103 Rejection:
As set forth above, Applicant’s arguments, in combination with the claim amendments now requiring the claimed composition comprises a wet-preserved nerve, are found persuasive in overcoming the anticipation rejection over Wolfinbarger.  Thus, the obviousness rejections that are based on the same basis have been withdrawn.
However, Applicant’s claim amendments, including new claims 63-65, are addressed above under new grounds of rejection.

Double Patenting Rejection:
No terminal disclaimer has been filed at this time. Therefore, the rejection is maintained.

Rejoinder:
As to Applicant’s remarks regarding withdrawn claims 42, 43, 45, 48--53 and 56-58 (Applicant’s Remarks, page 16), as noted in the Requirement for Restriction/Election (page 6, mailed 10/15/2020), upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Conclusion
No claim is allowed.  No claim is free of the prior art.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633